J-S13003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellee               :
              v.                          :
                                          :
                                          :
 KALULE BUTTO COCHRAN                     :
                                          :
                   Appellant              :       No. 1753 WDA 2016

              Appeal from the PCRA Order October 12, 2016
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0000785-2005,
                          CP-02-CR-0011372-2005

BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED APRIL 11, 2018

     Appellant, Kalule Butto Cochran, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed as untimely his

third petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On September 11, 2006, the trial court convicted

Appellant of third-degree murder and conspiracy.        The court sentenced

Appellant on December 4, 2006, to 20 to 40 years’ imprisonment for murder,

and imposed no further penalty for conspiracy. On March 25, 2008, this Court

affirmed the judgment of sentence, and our Supreme Court denied allowance

of appeal on October 16, 2008. See Commonwealth v. Cochran, 953 A.2d

596 (Pa.Super. 2008), appeal denied, 598 Pa. 786, 959 A.2d 927 (2008).

     On June 2, 2010, Appellant filed his first PCRA petition pro se. The court

appointed counsel, who filed a petition to withdraw and Turner/Finley “no-
J-S13003-18


merit” letter.1 The court granted counsel’s petition, issued appropriate notice

per Pa.R.Crim.P. 907 on February 21, 2012, and denied relief on March 26,

2012.       This Court affirmed on July 3, 2013.     See Commonwealth v.

Cochran, 82 A.3d 1055 (Pa.Super. 2013). Appellant filed his second PCRA

petition pro se on September 16, 2014. The court issued Rule 907 notice on

October 7, 2014, and denied relief on October 28, 2014. Appellant did not

appeal that decision.

        On September 15, 2016, Appellant filed the current pro se PCRA

petition.    The court issued Rule 907 notice that day.     Appellant did not

respond. By order dated October 12, 2016, and filed October 19, 2016, the

court denied relief.      Appellant timely filed a pro se notice of appeal on

November 15, 2016. On November 17, 2016, the court ordered Appellant to

file a concise statement per Pa.R.A.P. 1925(b). Appellant did not comply.

        Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).        A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the


____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S13003-18


expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory exceptions to the PCRA time-bar allow for very limited circumstances

to excuse the late filing of a petition; a petitioner asserting an exception must

file a petition within 60 days of when the claim could have first been presented.

42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant’s judgment of sentence became final on January 14,

2009, upon expiration of the time for filing a petition for writ of certiorari with

the U.S. Supreme Court. See U.S.Sup.Ct.R. 13. Appellant filed the current

PCRA petition on September 15, 2016, which is patently untimely. See 42

Pa.C.S.A.     §   9545(b)(1).         Appellant   mentioned   the   “governmental

interference” exception at Section 9545(b)(1)(i), claiming trial counsel was

ineffective for failing to investigate fully the Commonwealth witnesses, and

the prosecutor failed to disclose a plea deal between the Commonwealth and

a key witness. Appellant vaguely alleged he discovered the underlying claims

on August 26, 2016, from a fellow inmate. Appellant referred to an exhibit

purportedly containing the inmate’s affidavit, but no affidavit is in the certified

record.   Thus, Appellant failed to satisfy the 60-day rule; and his current

petition remains time barred.2 See 42 Pa.C.S.A. § 9545(b)(2).

       Order affirmed.


____________________________________________


2 In any event, Appellant did not comply with the court’s Rule 1925(b) order,
so he waived his claims on appeal. See Commonwealth v. Castillo, 585
Pa. 395, 888 A.2d 775 (2005) (holding issues not raised in Rule 1925(b)
statement are waived on appeal).

                                           -3-
J-S13003-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2018




                          -4-